Case 2:19-cv-00395-JRG Document 191 Filed 12/07/20 Page 1 of 24 PageID #: 7243




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 LUMINATI NETWORKS, LTD.,                        §
                                                 §
                   Plaintiff,                    §
                                                 §
                                                     Case No. 2:19-cv-00395-JRG
 v.                                              §
                                                 §
 TESO LT, UAB, OXYSALES, UAB,                    §
 and METACLUSTER LT, UAB,                        §
                                                 §
                  Defendants.                    §

                    CLAIM CONSTRUCTION OPINION AND ORDER

       In this patent case, Plaintiff Luminati Networks, Ltd. (“Plaintiff”) alleges infringement of

U.S. Patents 10,257,319, 10,484,510, and 10,469,614 by Defendants Teso LT, UAB, Oxysales,

UAB, and Metacluster LT, UAB (collectively, the “Defendants”). Dkt. No. 126 at 4. Each of these

patents relates to improving speed and bandwidth efficiency when accessing data over the Internet.

See ’319 Patent at 1:23–25; ’510 Patent at 1:26–28; ’614 Patent at 1:19–23.

       Generally, the parties have two types of disputes. First, they dispute the scope of

three similar terms across the patents: “client device,” “first server,” and “second server.”

Second, Defendants contend some of the asserted claims are indefinite. Having considered

the parties’ briefing along with arguments of counsel at a November 17, 2020 hearing, the Court

resolves these disputes as follows.
Case 2:19-cv-00395-JRG Document 191 Filed 12/07/20 Page 2 of 24 PageID #: 7244




I.     BACKGROUND

       A.      The ’319 Patent and ’510 Patent

       These two patents, which share the same specification,1 concern “Internet communication,

and more particularly, . . . improving data communication speed and bandwidth efficiency on the

Internet.” ’319 Patent at 1:23–25; see also ’510 Patent at 1:26–28. The patents explain how, as

Internet bandwidth consumption continues to increase, users experience slower speeds, content

owners pay more for hosting and bandwidth costs, and Internet Service Providers (ISPs) incur

higher infrastructure costs. ’319 Patent at 1:29–53; ’510 Patent at 1:32–56.

       The patents describe two prior-art attempts to address these problems. First, some systems

use “proxy servers” located logically between client devices and web servers. The proxy servers

request content from various web servers and store, or “cache,” that content for future use by other

client devices that request the same content. This speeds access to the data for devices that are

geographically close to a proxy server, provided that proxy server has the necessary storage space

and bandwidth for all of the content likely to be requested. See generally ’319 Patent at 2:08–23.

       The patents, however, caution against using proxy servers for large-scale (e.g., global)

solutions as having insufficient storage for all the data available on the Internet. Such

implementations would require an extensive capital investment, and proxy servers are poorly

suited for dynamic data.2 Id. at 2:24–39.

       Second, as an alternative to proxy servers, the patents describe peer-to-peer file sharing, a

process by which files are stored on many computers accessible through the Internet. This provides


1
  The ’510 Patent’s underlying application was a continuation of the ’319 Patent’s underlying
application. ’510 Patent at (60).
2
 “Dynamic data” does not exist until created in response to the request of a client device. ’319
Patent at 1:65–2:05.


                                               2 / 24
Case 2:19-cv-00395-JRG Document 191 Filed 12/07/20 Page 3 of 24 PageID #: 7245




multiple sources for files and therefore speeds access to these files. See generally ’319 Patent at

2:40–52. This approach, however, requires a file index tracking the location of all shared content.

Id. at 2:52–58. While this works well for files in relatively low demand, the cost of storing and

maintaining a large index for all available Internet content is cost prohibitive. Id. at 2:59–3:01. As

with proxy servers, peer-to-peer file sharing also does not effectively address the use of dynamic

data. Id. at 3:01–03.

       The patents purport to address these problems with a system that, relative to the prior art,

“provides for faster and more efficient data communication within a communication network.” Id.

at 3:13–15. Specifically, the patents describe a system in which a client device intercepts

communication requests (e.g., a web request for content) to a server from requesting applications

(e.g., web browsers). The client device transmits intercepted requests to an acceleration server,

which returns a list of agents associated with the targeted server’s IP address. The request is then

sent to these agents, which respond with a list of peers that have previously seen some or all of the

requested content. The client then downloads the data from these peers rather than the server,

which speeds up file transfer, reduces congestion by fetching content from multiple sources, and

offloads data transfers from web servers to nearby peers. ’319 Patent at (57).

       The claims are specific to HTTP requests and recite a client device acting as an

intermediary between two servers. Claim 1 of the ’319 Patent requires a client device to:

               receiv[e], from the second server, [a] first content identifier;
               send[], to the first server over the Internet, a Hypertext Transfer
                  Protocol (HTTP) request that comprises the first content
                  identifier;
               receiv[e] the first content from the first server over the Internet in
                   response to the sending of the first content identifier; and
               send[] the first content . . . to the second server, in response to the
                  receiving of the first content identifier.


                                                3 / 24
Case 2:19-cv-00395-JRG Document 191 Filed 12/07/20 Page 4 of 24 PageID #: 7246




’319 Patent at 19:16–32. Similarly, Claim 1 of the ’510 Patent requires the client device to:

                establish[] a Transmission Control Protocol (TCP) connection with
                    a second server;
                send[], to [a] web server over an Internet, the first content identifier;
                receiv[e], the first content from the web server over the Internet in
                    response to the sending of the first content identifier; and
                send[] the received first content, to the second server over the
                   established TCP connection, in response to the receiving of the
                   first content identifier.

’510 Patent at 19:18–31. As the term suggests, the “first content identifier” is some identifier that

allows the system to identify the requested content, such as a checksum of the content. See, e.g.,

’310 Patent at 15:20–22 (“The chunk request that the client sends to each of the peers is the

checksum of the data that the client seeks to receive, which is the key (identifier) of the chunk.”).

        B.      The ’614 Patent

        The ’614 Patent concerns similar subject matter. Much like the ’319 Patent and ’510 Patent,

the claims recite a client device communicating with a server over the Internet, but the client device

only sometimes acts as a proxy. Luminati characterizes this as dynamically shifting between two

states—either acting as a proxy or not acting as a proxy—based on some criteria. See Dkt. No. 126

at 3. The state-determining criteria might be, for example, the outcome of a random number

generator, ’614 Patent at 92:30–35, the physical location of the client device, id. at 92:47–49, the

time a client device signs up with a server, id. at 93:31–34, or the IP addresses of the various

devices, id. at 93:22–30.

        In Claim 1, the state-determining criteria is the amount of resource utilization. That claim

recites the steps of:

                initiating, by the client device, communication with [a] first server
                     over the Internet in response to connecting to the Internet, the
                     communication comprises sending, by the client device, the first


                                                 4 / 24
Case 2:19-cv-00395-JRG Document 191 Filed 12/07/20 Page 5 of 24 PageID #: 7247




                   identifier to the first server over the Internet;
               when connected to the Internet, periodically or continuously
                  determining whether the resource utilization satisfies the
                  criterion;
               responsive to the determining that the utilization of the resource
                   satisfies the criterion, shifting to the first state or staying in the
                   first state;
               responsive to the determining that the utilization of the resource
                   does not satisfy the criterion, shifting to the second state or
                   staying in the second state;
               responsive to being in the first state, receiving, by the client device,
                   a request from the first server; and
               performing a task, by the client device, in response to the receiving
                   of the request from the first server,

’614 Patent at 172:50–67 (emphasis added). The performed “task” requires:

                   receiving, by the client device, the first content identifier from
                       the first server;
                   sending, by the client device, the first content identifier to the
                      web server;
                   receiving, by the client device, the first content from the web
                       server in response to the sending of the first content
                       identifier; and
                   sending, by the client device, the received first content to the
                      first server.

Id. at 173:5–13.

II.    GENERAL LEGAL STANDARDS

       A.      Construction of Claim Terms and Phrases

       “[T]he claims of a patent define the invention to which the patentee is entitled the right to

exclude.” Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc) (quoting

Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1115 (Fed. Cir. 2004)).




                                                5 / 24
Case 2:19-cv-00395-JRG Document 191 Filed 12/07/20 Page 6 of 24 PageID #: 7248




As such, if the parties dispute the scope of the claims, the court must determine their meaning. See,

e.g., Verizon Servs. Corp. v. Vonage Holdings Corp., 503 F.3d 1295, 1317 (Fed. Cir. 2007); see

also Markman v. Westview Instruments, Inc., 517 U.S. 370, 390 (1996), aff’g, 52 F.3d 967, 976

(Fed. Cir. 1995) (en banc).

       When construing claims, “[t]here is a heavy presumption that claim terms are to be given

their ordinary and customary meaning.” Aventis Pharm. Inc. v. Amino Chems. Ltd., 715 F.3d 1363,

1373 (Fed. Cir. 2013) (citing Phillips, 415 F.3d at 1312–13). “Courts are required therefore ‘look

to the words of the claims themselves … to define the scope of the patented invention.’” Id.

(quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)) (ellipsis in

original). The “ordinary and customary meaning of a claim term is the meaning that the term would

have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the

effective filing date of the patent application.” Phillips, 415 F.3d at 1313 (citations omitted). This

“person of ordinary skill in the art is deemed to read the claim term not only in the context of the

particular claim in which the disputed term appears, but in the context of the entire patent,

including the specification.” Id.

       “[I]ntrinsic evidence is the primary resource” for claim construction. See Power-One, Inc.

v. Artesyn Techs., Inc., 599 F.3d 1343, 1348 (Fed. Cir. 2010) (citing id. at 1312). For certain claim

terms, “the ordinary meaning of claim language as understood by a person of skill in the art may

be readily apparent even to lay judges, and claim construction in such cases involves little more

than the application of the widely accepted meaning of commonly understood words.” Phillips,

415 F.3d at 1314 (citation omitted). But for claim terms with less-apparent meanings, “the court

looks to ‘those sources available to the public that show what a person of skill in the art would

have understood disputed claim language to mean.” Id. (quoting Innova, 381 F.3d at 1116). “Those




                                                6 / 24
Case 2:19-cv-00395-JRG Document 191 Filed 12/07/20 Page 7 of 24 PageID #: 7249




sources include ‘the words of the claims themselves, the remainder of the specification, the

prosecution history, and extrinsic evidence concerning relevant scientific principles, the meaning

of technical terms, and the state of the art.’” Id. (quoting Innova, 381 F.3d at 1116).

       B.      Indefiniteness

       “[A] patent is invalid for indefiniteness if its claims, read in light of the specification

delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those

skilled in the art about the scope of the invention.” Nautilus, Inc. v. Biosig Instruments, Inc., 572

U.S. 898, 901 (2014). The patent “must be precise enough to afford clear notice of what is

claimed,” but that consideration must be made while accounting for the inherent limitations of

language. Id. at 909 (citations omitted).

       Defendants base some of their indefiniteness challenges on an apparent lack of antecedent

basis for certain recited limitations. A claim is not necessarily indefinite if the body of the claim

recites additional limitations not found in the preamble. See Energizer Holdings, Inc. v. Int’l Trade

Comm’n, 435 F.3d 1366, 1370 (Fed. Cir. 2006) (“The failure to provide explicit antecedent basis

for terms does not always render a claim indefinite.”). The question is whether the claim

adequately notifies the public of the scope of the patentee’s right to exclude. See id. (“When the

meaning of the claim would reasonably be understood by persons of ordinary skill when read in

light of the specification, the claim is not subject to invalidity upon departure from the protocol of

‘antecedent basis.’”).




                                                7 / 24
Case 2:19-cv-00395-JRG Document 191 Filed 12/07/20 Page 8 of 24 PageID #: 7250




III.   LEVEL OF ORDINARY SKILL IN THE ART

       The level of ordinary skill in the art is the level of skill of a hypothetical person who is

presumed to have known the relevant art at the time of the invention. In resolving the level of

ordinary skill, courts consider the types of and solutions to problems encountered in the art, the

speed of innovation, the sophistication of the technology, and the education of workers active in

the field. See In re GPAC Inc., 57 F.3d 1573, 1579 (Fed. Cir. 1995); see also KSR Int’l Co. v.

Teleflex Inc., 550 U.S. 398, 421 (2007) (“A person of ordinary skill in the art is also a person of

ordinary creativity, not an automaton.”).

       Here, the parties generally agree on the proper level of skill in the art. Defendants assert

“[a] person of ordinary skill . . . would have at least a bachelor’s degree in Computer Science or

related field (or equivalent experience), as well as two or more years of experience working with

and programming networked computer systems.” Dkt. No. 138 at 2 n.1. Luminati contends a

person of ordinary skill

       had a Master’s Degree or higher in the field of Electrical Engineering, Computer
       Engineering, or Computer Science or as of that time had a Bachelor’s Degree in the
       same fields and two or more years of experience in Internet communications.

Dkt. No. 126 at 9.

       To the extent there are differences between the proffered levels of skill, the parties concede

those differences are not material to construing the disputed terms or resolving Defendants’

assertions of indefiniteness. Neither party challenges the other’s proffered level of skill or provides

any analysis of the differences. Nor does either party contend the proper construction of the

disputed terms or the correct resolution to the indefiniteness challenges turn on which level of skill

the Court finds proper.




                                                8 / 24
Case 2:19-cv-00395-JRG Document 191 Filed 12/07/20 Page 9 of 24 PageID #: 7251




IV.       AGREED CONSTRUCTIONS

          The Court construes the following terms as agreed by the parties:3

                 Claim Term / Phrase                                     Construction

    preamble
    ’319 Patent cl.1
                                                            limiting
    ’510 Patent cl.1
    ’614 Patent cl.1

    web server
    ’510 Patent cls.1 & 16                                  plain and ordinary meaning
    ’614 Patent cls.1 & 29

    receiving, from the second server, the first
    content identifier                                      plain and ordinary meaning
    ’319 Patent cl.1

    during, as part of, or in response to, a start up
                                                      plain and ordinary meaning
    ’319 Patent cl.2

    during, as part of, or in response to, a start up
    or power-up                                             plain and ordinary meaning
    ’510 Patent cl.2

    in response to connecting to the Internet
                                                            plain and ordinary meaning
    ’614 Patent cl.1

    connected to the Internet
                                                            plain and ordinary meaning
    ’614 Patent cl.1

    performing a task, by the client device, in
    response to the receiving of the request from
                                                            plain and ordinary meaning
    the first server
    ’614 Patent cl.1

    above or below the threshold
                                                            plain and ordinary meaning
    ’614 Patent cl.17



3
    See Dkt. No. 126 at 9–10.


                                                   9 / 24
Case 2:19-cv-00395-JRG Document 191 Filed 12/07/20 Page 10 of 24 PageID #: 7252




     hardware component
                                                          plain and ordinary meaning
     ’614 Patent cls.18–20

     message that comprises a status
                                                          plain and ordinary meaning
     ’614 Patent cls.25–26

 V.       CONSTRUCTIONS OF DISPUTED TERMS

          A.     client device (’319 Patent cls.1, 2, 14, 17, 22, 24, and 25; ’510 Patent cls.1, 2, 8,
                 10, 13, 15, 18, and 19)


                Luminati’s Proposed                                Defendants’ Proposed
                   Construction                                        Construction

     consumer computer                                plain and ordinary meaning

          According to Luminati, the specification defines “client device” as a “consumer computer.”

 Dkt. No. 126 at 10 (citing ’319 Patent at 2:44–46). The Court should construe the term this way,

 says Luminati, for two reasons. First, although Luminati does not necessarily disagree with the

 Court’s preliminary construction,4 a jury can more easily understand “consumer computer.” See

 Dkt. No. 176 at 9:08–10 (“we think that a consumer computer is . . . easier for the jury to

 understand”). Second, Luminati claims the patentee distinguished client devices from servers

 during the prosecution, a concept better captured by its proposal than the Court’s preliminary

 construction. Id. at 8:21–9:01 (“we believe that the way that client device is used in these particular

 patents . . . is consumer device and consumer computer and specifically not servers”); see also

 Dkt. No. 126 at 11–12.

          Defendants counter that Luminati’s proposed construction conflicts with the specification,

 Luminati’s earlier admissions in this case, the common understanding of the phrase, and the


 4
   Based on its initial review of the briefs, the Court preliminarily construed this term as
 “communication device that is operating in the role of a client.”


                                                10 / 24
Case 2:19-cv-00395-JRG Document 191 Filed 12/07/20 Page 11 of 24 PageID #: 7253




 Court’s construction of the term in a prior case. Dkt. No. 138 at 1–2. They criticize Luminati for

 relying on three lines from the ’319 Patent that refer in passing to computers of consumers when

 describing a prior-art peer-to-peer network. Id. at 6. They further argue the specification does not

 clearly redefine “client device” to mean a “consumer computer.” Id. at 6–7. If the term must be

 construed, Defendants urge the same construction previously adopted by the Court in another case:

 “a device that is operating in the role of a client by requesting services, functionalities, or resources

 from other devices.” Id. at 5–6; id. at 6 n.4.

         Beginning with Luminati’s lexicographical argument, the Court finds the language on

 which Luminati relies is not sufficient to redefine the meaning of the term to “consumer computer.”

 As used by the specification, “consumer” simply means a consumer of content, as opposed to a

 broadcaster of that content. See ’319 Patent at 1:54–57 (describing “[t]he need for a new method

 of data transfer that is fast for the consumer, cheap for the content distributor and does not require

 infrastructure investment for ISPs”); see also id. at 1:58–59 (“There have been many attempts at

 making the Internet faster for the consumer and cheaper for the broadcaster.”). Notably,

 “consumer” does not appear in connection with the description of the claimed inventions, and the

 lines on which Luminati relies are not a clear and explicit statement by the patentee for the disputed

 term. See Thorner v. Sony Comput. Entm’t Am. LLC, 669 F.3d 1362, 1368 (Fed. Cir. 2012) (noting

 lexicography requires “a clear and explicit statement by the patentee” and any “‘implied’

 redefinition must be so clear that it equates to an explicit one”).

         Luminati’s second argument—that a client device is specifically not a server—is not

 supported by the specification. The patents use a number of terms that require hardware of some

 sort, such as communication device, first server, second server, and acceleration server. Each




                                                  11 / 24
Case 2:19-cv-00395-JRG Document 191 Filed 12/07/20 Page 12 of 24 PageID #: 7254




 “communication device” may act as a client,5 peer, or agent. ’319 Patent at 4:48–49; see also id.

 at 3:17–26 (referring to a client communication device, an agent communication device, and a peer

 communication device). The patents do not include servers as a type of “communication device,”

 but that is not sufficient to construe “client device” as unable to act as a server in all cases.

 Generally, “[n]egative claim limitations are adequately supported when the specification describes

 a reason to exclude the relevant limitation.” Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344,

 1351 (Fed. Cir. 2012). Luminati cites to no such reason in the ’319 or ’510 Patents.

          Except for Luminati’s request for a negative limitation, the parties agree with the Court’s

 preliminary construction. See Dkt. No. 176 at 11:13–16, 16:06–07. That construction is consistent

 with the extrinsic evidence proffered by Luminati in its L.R. 4-2 disclosures. See Dkt. No. 138-3

 at 1–2 (citing sources that define “client” as, for example, “[t]he role adopted by an application

 when it is retrieving and/or rendering resources”). The Court therefore adopts its preliminary

 construction and construes:

 •     “client device” as “communication device that is operating in the role of a client.”

          B.       first server (’319 Patent cl.1, 21)


                  Luminati’s Proposed                               Defendants’ Proposed
                     Construction                                       Construction

     web server                                          plain and ordinary meaning

          Claim 1 of the ’319 Patent recites “[a] method . . . for use with a first server that comprises



 5
   “Client device” appears only once in the specification with reference to the disclosed
 embodiments, where it is used synonymously with “client.” See ’319 Patent at 6:41–47 (“While
 the present description refers to a request from the client originating from an Internet browser, . . . a
 request may originate from an email program or any other program that would be used to request
 data . . . by the client device.”).


                                                 12 / 24
Case 2:19-cv-00395-JRG Document 191 Filed 12/07/20 Page 13 of 24 PageID #: 7255




 a web server that is a Hypertext Transfer Protocol (HTTP) server that responds to HTTP requests.”

 ’319 Patent at 19:16–19. Luminati claims its construction would be helpful to a jury by minimizing

 jury confusion but does not explain what that confusion might be. Dkt. No. 126 at 13. Defendants

 argue such a construction is unnecessary. Dkt. No. 138 at 8.

          Luminati claims its construction is consistent with the claim language, but consistency does

 not give rise to a dispute over claim scope. Nor has Luminati provided any convincing explanation

 about how there might be jury confusion.6 In accordance with the Court’s preliminary construction,

 this term should be given its plain and ordinary meaning.7

          C.     second server (’319 Patent cl.1, 17, 21, and 24; ’510 Patent cl.1, 2, 8, 15, and
                 18)


                Luminati’s Proposed                               Defendants’ Proposed
                   Construction                                       Construction

     a server that is not the client device or web
                                                   plain and ordinary meaning
     server

          The parties dispute whether the second server must be a distinct device from the client

 device and the web server. Luminati argues its construction would assist the jury by clarifying that

 the server and client devices are different devices. Dkt. No. 126 at 13. Defendants counter that

 Luminati’s construction would improperly import a limitation into the claim language. Dkt.

 No. 138 at 8–9.

          Both the claims and specification show that the client device and second server are different




 6
  But see Dkt. No. 145 at 3 n.1 (citing a clerical error in Luminati’s opening brief as evidence of
 potential jury confusion).
 7
   At the hearing, neither party objected to the Court’s preliminary construction of “plain and
 ordinary meaning.”


                                                 13 / 24
Case 2:19-cv-00395-JRG Document 191 Filed 12/07/20 Page 14 of 24 PageID #: 7256




 devices. Claim 1 of the ’510 Patent, for example, recites that the client device establishes a TCP

 connection with the second server over the Internet. ’510 Patent at 19:21–23. Such a connection

 would not be required if the first client device and second server were the same device. This, of

 course, is consistent with the purpose of the disclosed inventions—to improve speed and

 bandwidth efficiency between different devices through the Internet. Id. at 1:26–27.

           The tougher question is whether the second server and web server can be the same device.

 Client, peer, agent, and server are roles a device can perform. Nothing in the intrinsic record

 suggests one device cannot perform both the role of a web server and a second server. To construe

 the claim in such a way would improperly import a limitation into the claim language. Accordingly,

 the Court will provide its preliminary construction of this term to the jury and construes:

 •     “second server” as “server that is not the client device.”8

           D.     client device (’614 Patent cl.1, 2, 4–6, 9, 15, 18–19, 25, and 28)


                 Luminati’s Proposed                                 Defendants’ Proposed
                    Construction                                         Construction

     a device using a client dedicated operating
     system and operating in the role of client by
                                                        plain and ordinary meaning
     requesting services, functionalities, or resources
     from the server

           Luminati claims the need for a construction based on its belief that Defendants will

 otherwise “assert that client devices and servers are interchangeable general use computers.” Dkt.

 No. 126 at 16. Because such an assertion is inconsistent with the claim language, says Luminati,

 it asks for a construction “clarifying that client devices use a client dedicated operating system.”

 Id. It argues the prosecution history disavows any broader scope of the term. Id. at 17.


 8
     Neither party objected to the Court’s preliminary construction for this term.


                                                  14 / 24
Case 2:19-cv-00395-JRG Document 191 Filed 12/07/20 Page 15 of 24 PageID #: 7257




           Defendants respond that a client device is simply a device acting in the role of a client. Dkt.

 No. 138 at 9. They deny that they will claim client devices and servers are interchangeable general

 use computers. Id. at 11. Moreover, they contend there is no basis for the client device requiring

 “a client dedicated operating system.” Id. at 10–11.

           Luminati’s position is not persuasive. It cites nothing from the intrinsic record showing a

 client device must have a “client dedicated operating system.” Rather, Luminati cites passages

 from the specification that, at best, merely acknowledge that a client dedicated operating system

 is typical in a client device. See, e.g., ’614 Patent at 7:06–09 (“[a] client device . . . typically

 receives information resources, services, and applications from servers, and is using a client

 dedicated or oriented operating system” (emphasis added)); see also id. at 75:45–47 (“Each of the

 network elements herein, such as the first, second, and third devices, may store, operate, or use, a

 client operating system . . . .” (emphasis added)). But Luminati does not explain what composes a

 “client dedicated operating system,” how that phrase is different from a “client oriented operating

 system,” or why the disputed term should be construed to include the former rather than the latter.

           Regardless, Defendants deny that they will assert that client devices are interchangeable

 general use computers, undercutting Luminati’s proffered need for construction and resolving the

 dispute about claim scope. Given that Luminati provides no other reason for why construction of

 this term is necessary, and because the parties generally agree that a “client device,” as recited in

 the claims of the ’614 Patent, operates in the role of a client, there appears to be no meaningful

 dispute to resolve. The Court, in accordance with its preliminary construction, construes this term:

 •     “client device” as “device operating in the role of a client by requesting services,

       functionalities, or resources from the server.”9


 9
     Neither party objected to the Court’s preliminary construction for this term.


                                                  15 / 24
Case 2:19-cv-00395-JRG Document 191 Filed 12/07/20 Page 16 of 24 PageID #: 7258




           E.      first server (’614 Patent cl.1)


                 Luminati’s Proposed                                 Defendants’ Proposed
                    Construction                                         Construction

  a server that is not the client device or web
                                                plain and ordinary meaning
  server

           For the same reasons set forth in Part V.C. supra, the Court will provide its preliminary

 construction of this term to the jury and construes:

 •     “first server” as “server that is not the client device.”10

 VI.       INDEFINITENESS

           A.      Indefiniteness of “the first IP address” (’319 Patent cl.2) and “the first client
                   IP address” (’510 Patent cl.2)

           Claim 2 of the ’319 Patent recites “a first message [that] comprises the first IP address, the

 MAC address, or the hostname.” ’319 Patent at 19:37–40 (emphasis added). Similarly, Claim 2 of

 the ’510 Patent recites “a first message [that] comprises the first client IP address, the MAC

 address, or the hostname.” ’510 Patent at 19:37–39 (emphasis added). But neither of these claims,

 nor the claims from which they respectively depend, recites “a first IP address” or “a first client IP

 address.” Defendants therefore argue these claims are indefinite because they recite a claim term

 without an antecedent basis.

           More specifically, Defendants assert these claims leave a person of ordinary skill unable to

 determine what IP address must be in the first message, for two reasons. First, they argue “the first

 IP address” or “first client IP address” could refer to the IP address of the first client device, the

 first server, or the second server. Dkt. No. 138 at 15. Second, they argue the IP address may refer



 10
      Neither party objected to the Court’s preliminary construction for this term.


                                                    16 / 24
Case 2:19-cv-00395-JRG Document 191 Filed 12/07/20 Page 17 of 24 PageID #: 7259




 to one of multiple IP addresses for a single device. Id. at 15–16. Defendants claim Luminati

 provides no way to resolve these possibilities, and instead relies on a conclusory statement of its

 expert. Id. at 16.

         Neither argument is convincing. From the context of the claim language, a person of

 ordinary skill would not think the “first client IP address” is associated with any network device

 other than the first client device. Each Claim 2 recites the step of “sending, by the first client device,

 during, as part of, or in response to, a start-up [or power up] of the first client device, a first

 message” that includes device-identifying information—specifically, the MAC address or

 hostname. ’319 Patent at 19:36–40 (emphasis added); see also ’510 Patent at 19:35–39. Clearly,

 this language requires the client device to identify itself on startup to the second server. See ’319

 Patent at 11:63–12:04 (describing how communication devices “sign up” with an acceleration

 server using the hostname, IP addresses, and MAC addresses of the device’s interfaces). A person

 of ordinary skill would not conclude that the first client device sends identifying information of

 another communication device as part of its initiation process, as that would serve no purpose.

         Defendants’ second argument confuses breadth with indefiniteness. Each Claim 2 refers to

 one IP address. A person of ordinary skill would understand the claim language to only require an

 IP address that identifies the client device, just like the MAC address or hostname. That there might

 be multiple IP addresses satisfying that criteria does not render the claim indefinite. The Court

 therefore finds that these claims are not indefinite.

         B.      Indefiniteness of “determining, by the first client device, that the received first
                 content, is valid” (’319 Patent cl.14; ’510 Patent cl.10)

         In their briefing, Defendants assert that the patents do not inform a person of ordinary skill

 what it means for the first content to be “valid.” Dkt. No. 126 at 17. They offer a host of

 possibilities, such as whether the first content was generated from a trusted (rather than untrusted)


                                                  17 / 24
Case 2:19-cv-00395-JRG Document 191 Filed 12/07/20 Page 18 of 24 PageID #: 7260




 source, whether the content has been modified, and whether the content is truthful. Id. at 18.

 Luminati counters that a person of ordinary skill would understand that the at-issue phrase requires

 determining whether the cached data is the same as the data that would have been received directly

 from the server. Dkt. No. 126 at 22.

         The specification supports Luminati’s position. The patents teach methods of providing

 faster and more efficient data communication by storing responses to information requests in cache

 for future use within the network. ’319 Patent at 9:60–10:03. When a client requests content from

 a URL, the system first determines whether it has information responsive to that request. Id. at

 14:24–26. If so, the system must also determine “whether the data that is stored within the memory

 of the selected agent or . . . peers still mirrors the information that would have been received from

 the server itself for this request.” Id. at 14:35–38. This description would lead a person of ordinary

 skill to conclude “validity” relates to whether the cached data is still identical to the data stored on

 the server, which goes to the heart of the disclosed subject matter.11 In contrast, there is no basis

 in the specification for any of Defendants’ other possible meanings. These claims are not indefinite.

         C.      Indefiniteness of “the determining is based on the received HTTP header
                 according to, or based on, IETF RFC 2616” (’319 Patent cl.15; ’510 Patent
                 cl.11)

         As discussed supra, Claim 14 of the ’319 Patent and Claim 10 of the ’510 Patent require

 “determining . . . that the received first content, is valid.” Claim 15 of the ’319 Patent and Claim 11

 of the ’510 Patent then require the validity determination to be “based on the received HTTP header

 according to, or based on, IETF RFC 2616.” ’319 Patent at 20:44–46; ’510 Patent at 20:13–15.

 Defendants argue there is no antecedent basis for “the received HTTP header,” so a person of



 11
   During the hearing, Defendants agreed this is the proper interpretation of what it means for the
 received first content to be valid in light of the specification. Dkt. No. 176 at 62:05–09.


                                                 18 / 24
Case 2:19-cv-00395-JRG Document 191 Filed 12/07/20 Page 19 of 24 PageID #: 7261




 ordinary skill cannot determine what header is received or used for determining validity. Dkt.

 No. 138 at 20. Defendants stress that RFC 2616 defines many different HTTP headers, and a

 person of ordinary skill would not know which has been identified. Id. at 20–21.

        The patents, however, explain that

        the HTTP protocol, defined by RFC 2616, outlines specific methods that Web
        servers can define within the HTTP headers signifying the validity of certain data,
        such as, but not limited to, by using HTTP header information such as “max age”
        to indicate how long this data may be cached before becoming invalid, “no cache”
        to indicate that the data may never be cached, and using other information.

 ’319 Patent at 16:21–28. This shows that this limitation simply means the validity determination

 is made using information from the HTTP header. For infringement purposes, a person of ordinary

 skill would understand it does not matter which HTTP header defined by RFC 2616 is used for a

 specific embodiment of the method, but only that the HTTP header on which the validity

 determination is based is found in RFC 2616. Therefore, these claims are not indefinite.

        D.      Indefiniteness of “periodically communicating” (’319 Patent cl.17; ’510 Patent
                cl.8)

        Defendants contend a person of ordinary skill would not understand how “periodically

 communicating” is different from the communication already recited by Claim 1. Dkt. No. 138 at

 21–22. Noting the specification never uses the phrase, Defendants assert “the patents provide no

 context as to whether ‘periodically communicating’ means ‘from time to time,’ or the like, or

 whether [the phrase refers] to set or regular intervals of time.” Id. at 22.

        The specification does not disclose any need for regular intervals, or what the value of

 those intervals would be. On the other hand, the specification does describe occasional

 communication between devices so they know the established communication link still exists. See,

 e.g., ’319 Patent at 16:52–57 (“[T]he acceleration server sends ‘keep alive’ signals to the network

 elements, and keeps track within its database as to which network elements are online.”). A person


                                                 19 / 24
Case 2:19-cv-00395-JRG Document 191 Filed 12/07/20 Page 20 of 24 PageID #: 7262




 of ordinary skill would therefore understand timing between each instance of communication is

 not critical. In contrast, maintaining the communication link and knowing its status is important to

 achieving the claimed inventions’ purpose. Based on that, these claims are not indefinite.

        E.      Indefiniteness of “in response to the receiving of the first content identifier”
                (’510 Patent cl.1)

        Claim 1 of the ’510 Patent recites that the first client device “send[s] the received first

 content, to the second server over [an] established TCP connection, in response to the receiving of

 [a] first content identifier.” ’510 Patent at 19:29–31 (emphasis added). Defendants argue a person

 of ordinary skill “must guess at which device allegedly receives the first content identifier.” Dkt.

 No. 138 at 24–25. Relying in part on Claim 15, Luminati suggests Claim 1 does not require a

 specific device to receive the first content identifier. See Dkt. No. 126 at 25 (noting Claim 15,

 which depends from Claim 1, requires the step of “receiving, by the first client device from the

 second server over the established TCP connection, the first content identifier”).

        Defendants’ position again confuses breadth with indefiniteness. The question of whether

 the claim is indefinite is different from whether the claim is recited so broadly that it does not

 matter whether the web server, the second server, or some other device receives the first content

 identifier to meet this limitation.12 Rather, the claim language simply requires that the first content

 identifier be received, and that the first client device send the received first content in response.

 This language is not indefinite.

        F.      Indefiniteness of “the sending of the Hypertext Transfer Protocol (HTTP)
                request,” “the receiving and storing of the first content,” and “the sending of
                the part of, or the whole of, the stored first content” (’510 Patent cl.13)

        Claim 13 of the ’510 Patent recites:


 12
    During the hearing, Luminati asserted that Claim 1 requires the client device to receive the
 first content identifier. Dkt. No. 176 at 87:18–20.


                                                20 / 24
Case 2:19-cv-00395-JRG Document 191 Filed 12/07/20 Page 21 of 24 PageID #: 7263




                The method according to claim 1, for use with a software application
                that includes computer instructions that, when executed by a
                computer processor, cause the processor to perform the sending of
                the Hypertext Transfer Protocol (HTTP) request, the receiving and
                storing of the first content, the receiving of the first content
                identifier, and the sending of the part of, or the whole of, the stored
                first content, the method is further preceded by:
                    downloading, by the first client device from the Internet, the
                       software application; and
                    installing, by the first client device, the downloaded software
                        application.

 ’510 Patent at 20:26–37 (emphasis added). Defendants assert that the claim is indefinite because a

 person of ordinary skill would not know to what these phrases refer. See generally Dkt. No. 138 at

 26–29. Luminati counters that a person of ordinary skill would understand these phrases to refer

 to the steps of Claim 1. More specifically, according to Luminati:

        •       “the sending of the [HTTP] request” refers to Claim 1’s step of “sending, to the
                web server over an Internet, the first content identifier” in conjunction with the
                preamble;

        •       “the receiving and storing of the first content” refers to Claim 1’s step of “receiving
                the first content from the web server”; and

        •       “the sending of the part of, or the whole of, the stored first content” refers to
                Claim 1’s step of “sending the first received content.”

 Dkt. No. 126 at 26–27.

        These three phrases limit the software application recited in Claim 13, but the claim

 language is not clear as to what these phrases mean. While there appears to be some connection to

 Claim 1’s steps, the extent of that connection is ambiguous, and therein lies the problem. For

 example, Claim 1 does not refer to sending “part of, or the whole of,” any content. Similarly, while

 Claim 1’s preamble refers to a “web server that responds to [an HTTP request],” the body of

 Claim 1 refers only to sending a first content identifier.” Plus, nowhere does Claim 1 mention the


                                               21 / 24
Case 2:19-cv-00395-JRG Document 191 Filed 12/07/20 Page 22 of 24 PageID #: 7264




 “storing” requirements of Claim 13.

        Resolving this dispute in Luminati’s favor would be easy had Claim 13 simply recited a

 software application that includes computer instructions “for executing the steps of Claim 1,” or

 alternatively used language identical to Claim 1’s limitations. For some reason, the patentee chose

 neither of these options, resulting in considerable uncertainty. Thus, because the claim does not

 clearly set forth the bounds of the recited software application with reasonable certainty, Claim 13

 of the ’510 Patent is indefinite.

        G.      Indefiniteness of “sequentially executed” (’614 Patent cl.7)

        Claim 7 of the ’614 Patent recites “[t]he method according to claim 1, wherein the steps

 are sequentially executed.” ’614 Patent at 173:37–38. Defendants contend this requirement is

 indefinite because of the structure of Claim 1. For simplicity, Defendants group Claim 1’s

 limitations into two sets of steps: (1) the limitations recited before the “wherein” clause, and (2)

 the four “receiving” and “sending” steps after the “wherein” clause. Dkt. No. 138 at 29. According

 to Defendants, Claim 7 considered in light of Claim 1’s structure requires the first set of steps to

 “be performed sequentially, concluding with the performance of the task. Then, the ‘task’

 (comprising the [four] ‘sending’ and ‘receiving’ steps) must be performed again, given the second

 set of steps.” Id. at 29–30. A person of ordinary skill, say Defendants, “would not understand which

 method steps are executed ‘sequentially.’” Id.

        Luminati views Claim 1 quite differently. That claim, says Luminati, has an “initial part in

 which the client device performs steps including an initiating step, followed by the determining

 and shifting steps, before the performance of a task should the first server be in the ‘first state’”

 and a second part providing “four steps [comprising] the performance of the task.” Dkt. No. 126

 at 29. Luminati treats the four steps recited between the “initiating” and “performing” steps, which




                                               22 / 24
Case 2:19-cv-00395-JRG Document 191 Filed 12/07/20 Page 23 of 24 PageID #: 7265




 it calls “status steps,” as part of the “initiating” step. Id. at 28.

         The claim is not indefinite. The “wherein” clause merely serves to provide antecedent basis

 for the “first content” and “first content identifier” recited later. The second set of limitations

 requires certain sub-steps for the “performing” step. A person of ordinary skill would understand

 that Claim 7 simply requires the steps of Claim 1 to be performed in the recited order, with the

 performing step recited last. See ’614 Patent at 25:26–27 (defining “sequentially” as “one

 completing before the next starts”). As part of that performing step, the second set of steps must

 be performed in the recited order.

         That said, Luminati construes Claim 1 improperly by considering the status steps as part

 of the “initiating” step and only requiring five of the ten recited Claim 1 steps to be performed

 sequentially. But there is no basis for that interpretation in the specification, nor does the plain

 language of the claims require it. Each of the “status steps” calls for some action—whether it be

 “determining,” “shifting,” “staying,” or “receiving”—and there is no reason for excepting those

 steps from the “sequentially executed” requirement of Claim 7. Thus, the claim requires the ten

 steps of Claim 1 to be performed in the recited order.

 VII.    CONCLUSION

         The Court construes the disputed claim terms as follows:

                     Disputed Term                                          Construction
  “client device”
                                                             “communication device that is operating in
  ’319 Patent claims 1, 2, 14, 17, 22, 24, and 25
                                                             the role of a client”
  ’510 Patent claims 1, 2, 8, 10, 13, 15, 18, and 19
  “first server”
                                                             plain and ordinary meaning
  ’319 Patent claims 1 and 21
  “second server”
  ’319 Patent claims 1, 2, 17, 21, and 24                    “server that is not the client device”
  ’510 Patent claims 1, 2, 8, 15, and 18




                                                   23 / 24
Case 2:19-cv-00395-JRG Document 191 Filed 12/07/20 Page 24 of 24 PageID #: 7266




     “client device”                                       “device operating in the role of a client by
     ’614 Patent claims 1, 2, 4–6, 9, 15, 18–19, 25,       requesting services, functionalities, or
     and 28                                                resources from the server”
     “first server”
                                                           “server that is not the client device”
     ’614 Patent claim 1
 .
           With respect to Defendant’s indefiniteness challenges, Claim 13 of the ’510 Patent fails to

 inform a person of ordinary skill of its scope with reasonable certainty and is therefore indefinite.

 The remaining claims challenged by Defendants are not indefinite.

           The Court ORDERS each party not to refer, directly or indirectly, to its own or any other

 party’s claim construction positions in the presence of the jury. Likewise, the Court ORDERS the

 parties to refrain from mentioning any part of this opinion, other than the actual positions adopted

 by the Court, in the presence of the jury. Any reference to claim construction proceedings is limited

 to informing the jury of the positions adopted by the Court.
          SIGNED this 3rd day of January, 2012.
            SIGNED this 7th day of December, 2020.




                                                           ____________________________________
                                                           ROY S. PAYNE
                                                           UNITED STATES MAGISTRATE JUDGE




                                                 24 / 24
